Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16329214, filed on 2/28/2019, which is a 371/National Stage Application of PCT/JP2017/037574, filed 10/17/2017.  Claims 1-5 are currently pending.

Priority
Application claims the benefit of Japanese Application No. 2016-213526, filed on 10/31/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2019 has been received and considered by the Examiner. All references have been considered except for JP-2013199963, which does not appear to be submitted by the Applicant.  The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings are objected to because in Fig. 1, Control Valve Unit 31 points to Transmission Mechanism 3, and not to any distinct unit. To correct, applicant may alter the pointer to include the tip of an arrow which points generally to the area of 328, 327.



Specification
The disclosure is objected to because of the following informalities: The abbreviations ATCU, SCU, CPU, lack definitions to describe the term which has been abbreviated. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, recite a CPU. An abbreviation must first be spelled out in the claim, to convey to the skilled artisan which structural elements are included and excluded by the claim. 
Claim 1 recites: “wherein the control device is configured to maintain a state of the park lock device before a CPU reset regardless of a vehicle speed before the CPU reset after a return from the  CPU reset, if the CPU reset occurs in the control device when the lock mechanism is in the locked state.” From the language, the skilled artisan is not apprised as to whether the act of maintaining a state of the park lock device occurs before the CPU reset, “regardless of a vehicle speed before the CPU reset”, which all takes place after a CPU reset, or whether the step of “maintaining a state of park” occurs after the vehicle reset, whereby the steps are dependent on a state of park before the reset. The metes and bounds of the claim have not been adequately set forth. For the purposes of examination, the Examiner will attempt to follow the method as disclosed, regardless of the uncertainty of claim language. 
Claim 4, “the method comprising: maintaining a state of the park lock device before a CPU reset regardless of a vehicle speed before the CPU reset after a return from the  CPU reset, if the CPU reset occurs in the control device when the lock mechanism is in the locked state”,  has the same issue. 

Claims 1-3 are indefinite for the following reasons.
For instance, claim 1 recites: “wherein the control device is configured to maintain a state of the park lock device before a CPU reset regardless of a vehicle speed before the CPU reset after a return 
Firstly, while Applicant is entitled to delimit their invention in terms of structural or functional language, it must be clear which element or elements perform the function. (MPEP 2173.05(g)). Here, by reciting the function of the “control device” in general, which may include any or all of the elements described in the specification, the skilled artisan is not apprised as to the metes and bounds of the claim. Claims 2-3 have similar issues. 
Claims 1-3 are further indefinite because the phrase “the control device configured to”, may ostensibly invoke 112(f) by meeting the three prong test set forth in MPEP 2181(I). However, Applicant has not clearly set forth in the specification, which elements are to be considered as performing the entire function, and, it is unclear whether said “locking mechanism”, is sufficient structure which would take the limitation out of 112(f) (See MPEP 2181(I)) , or whether it is a mere functional recitation. For the purposes of examination, Claims 1-3 have been interpreted according to their broadest reasonable interpretation. 
Claim 3 recites: the locked state released. There is insufficient antecedent basis for said “locked state”. The skilled artisan is not apprised as to whether said locked state refers to the parking locked state, or to a lock state of said locking mechanism 326, as specified in the other claims and the disclosed method, and the metes and bounds of the claim have not been adequately set forth. For the purposes of examination, the claim will be read as: “if the CPU reset occurs with the locked state of the locking mechanism released”, because this is the only interpretation consistent with the disclosed embodiments. 

Claim 5, recites: “means for controlling a state of the park lock device such that the state of the park lock device before the CPU reset is maintained regardless of a vehicle speed before the CPU reset 
For the purposes of examination, the Examiner will attempt to follow the method as disclosed, regardless of the uncertainty of claim language.
In claim 5, the words: “means for” create the presumption of interpretation under 35 USC 112(f). Therefore, any structure necessary to accomplish the recited function of “means for controlling a state of the park lock device such that the state of the park lock device before the CPU reset is maintained regardless of a vehicle speed before the CPU reset after a return from the CPU reset, if the CPU reset occurs in the control device when the lock mechanism is in the locked state”, must be gleaned from the specification. In the specification, the structure which accomplishes this function is merely a generic controller as well as the lock mechanism itself. However, by reciting the lock mechanism in the “means for” recitation, the skilled artisan is not apprised as to whether applicant is attempting to take the recitation out of 112(f), (See MPEP 2181 (I)(C), or if said structure is intended to refer to a generic controller only. The metes and bounds of the claim have therefore not been adequately set forth. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claim 5, the limitation: “means for determining whether a CPU reset occurs in the control device when the lock mechanism is in the locked state”, has been treated under 35 USC 112(f). The associated “structure”, which accomplishes the determination is, according to paragraph 49, is a known determination method. Therefore, the limitation is effectively anticipated by Applicant admitted prior art, and/or any generic determination means and/or generic controller. 
In claim 5, the limitation: “means for controlling a state of the park lock device such that the state of the park lock device before the CPU reset is maintained regardless of a vehicle speed before the CPU reset after a return from the CPU reset, if the CPU reset occurs in the control device when the lock 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Publication 2009/0287383 (Fujii).
As to claim 1, Fujii discloses: A control device for an automatic transmission, the automatic transmission including: a transmission mechanism; and a park lock device including a rod member, and a lock mechanism configured to restrict a movement of the rod member when being in a locked state,

wherein the control device is configured to maintain a state of the park lock device before a CPU (40 and 30) reset regardless of a vehicle speed before the CPU reset after a return from the CPU reset, if the CPU reset occurs in the control device when the lock mechanism (including detent plate 60 and detent spring 61) is in the locked state (See for instance Fig. 6, which is operable when the locked mechanism is in a locked state, see paragraph 65). 

As to claim 2, Fujii discloses
further configured to set the transmission mechanism to a neutral state at the time of the return after the CPU reset (See S204-s205, at the time of determining a CPU reset (power failure resolved, the transmission mechanism is set to a neutral state).

As to claim 4, Fujii discloses, as best understood,
A control method for an automatic transmission, the automatic transmission including:
a transmission mechanism; and a park lock device including a rod member, and a lock mechanism configured to restrict a movement of the rod member when being in a locked state (See Interpretation of Claims), 
the method comprising: maintaining a state of the park lock device before a CPU reset (in steps 202, and 203, the Parking mode is maintained, or see step S207 which maintains the vehicle in a park state which occurred before the reset) regardless of a vehicle speed before the CPU reset after a return from the  CPU reset, if the CPU reset occurs in the control device when the lock mechanism(60, 61) is in the locked state (See step 202, and paragraph 65, which states that the lock mechanism is in the locked state in notch 60P, if the operating mode is P mode) .

claim 5, Fujii discloses, as best understood, 
A control device for an automatic transmission, the automatic transmission including: a transmission mechanism; and a park lock device including a rod member, and a lock mechanism configured to restrict a movement of the rod member when being in a locked state, the control device comprising:
means for determining whether a CPU reset occurs in the control device when the lock mechanism is in the locked state (See S201 in Fujii, and See Applicant admitted prior art, paragraph 49); and
means for controlling a state of the park lock device (Fig. 3)  such that the state of the park lock device before the CPU reset is maintained regardless of a vehicle speed before the CPU reset after a return from the CPU reset (See step207 where park lock device  is returned to Park state) , if the CPU reset occurs in the control device when the lock mechanism (60, 61) is in the locked state. (See step s202 paragraph 65, which states that the lock mechanism is in the locked state in notch 60P, if the operating mode is P mode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, alone.
As to claim 3, Fujii, does not explicitly disclose: “further configured to set the park lock device to a park locked state at the time of the return after the CPU reset, if the CPU reset occurs with the locked 

Interpretation of Claims
Claim 1 recites: A control device for an automatic transmission, the automatic transmission including: a transmission mechanism; and a park lock device including a rod member, and a lock mechanism configured to restrict a movement of the rod member when being in a locked state, which is merely the preamble to an apparatus claim to a control device. Because the structure is recited as “for an automatic transmission…”, everything following is treated as mere purpose or intended use. Therefore the recited structure is not relevant to patentability beyond what is invoked in the body of the claim. MPEP 2111.02 (Effect of Preamble).
Claim 2: “A control method for an automatic transmission, the automatic transmission including: a transmission mechanism; and a park lock device including a rod member, and a lock mechanism configured to restrict a movement of the rod member when being in a locked state”, has the same issue, as does claim 5, “A control device for an automatic transmission, the automatic transmission including: a transmission mechanism; and a park lock device including a rod member, and a lock mechanism configured to restrict a movement of the rod member when being in a locked state”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 20190165602 (Morita), discloses a method for parking after a power failure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RYAN P DODD/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655